 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    RALPH COLEMAN, et al.,                            No. 2:90-cv-0520 KJM DB P
12                       Plaintiff,
13           v.                                         ORDER
14    EDMUND G. BROWN, JR., et al.,
15                       Defendants.
16

17

18          The court is in receipt of the neutral expert’s response to defendants’ objections to his
19   proposed monthly invoice for services rendered through December 31, 2018, together with his
20   final invoice for that period. See ECF No. 6064 at 5-6. Good cause appearing, IT IS HEREBY
21   ORDERED that within five days from the date of this order defendants shall inform the court in
22   writing whether the neutral expert’s response resolved some or all of their objections.
23   Defendants’ response shall be submitted to dborders@caed.uscourts.gov.
24   DATED: January 30, 2019
25

26
                                                  /s/ DEBORAH BARNES
27
                                                  UNITED STATES MAGISTRATE JUDGE
28
                                                       1
